This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2   SHIRLEY M. CLARK,
 3   Trustee of the Ronald B. Clark
 4   and Shirley M. Clark Living Trust
 5   Dated December 4, 1991,

 6          Plaintiff-Appellee,

 7 v.                                                                                   NO. 35,656

 8 CORGEOS, LLC, a New Mexico
 9 Limited Liability Company, and
10 ROBERT G. SAHD,

11          Defendants-Appellants.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Alan M. Malott, District Judge

14 Hunt & Davis PC
15 Julie J. Vargas
16 Albuquerque, NM

17 for Appellee

18 Leverick & Musselman, LLC
19 Richard M. Leverick
20 Albuquerque, NM

21 for Appellants
1                            MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

7   {3}   IT IS SO ORDERED.


8                                         __________________________________
9                                         JAMES J. WECHSLER, Judge


10 WE CONCUR:


11 _________________________________
12 M. MONICA ZAMORA, Judge


13 _________________________________
14 STEPHEN G. FRENCH, Judge




                                             2